December 4, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            RENA ABEL, Appellant

NO. 14-13-00105-CV                          V.

                   ALEXANDER OIL COMPANY, Appellee
                    ________________________________

      This cause, an appeal from the judgment in favor of appellee, Alexander Oil
Company, signed February 5, 2013, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore REVERSE
IN PART and RENDER judgment that appellee Alexander Oil Company take
nothing against appellant Rena Abel. The remainder of the judgment is
AFFIRMED.

      We order appellee, Alexander Oil Company, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.